Citation Nr: 0606800	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been submitted, and, if so, whether service 
connection is warranted.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

3.  Entitlement to an effective date earlier than March 28, 
2001 for the grant of service connection for PTSD, to include 
the issue of whether there was clear and unmistakable error 
(CUE) in April 1998 and February 1999 rating decisions.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for PTSD and assigned a 50 percent 
disability evaluation, effective December 11, 2002 and denied 
the veteran's claim to reopen his claim for a low back 
disability, for failure to submit new and material evidence.

In a rating decision dated in August 2004, the RO increased 
the veteran's disability evaluation for PTSD from 50 to 70 
percent disabling, and assigned an earlier effective date of 
March 28, 2001.  The decision also continued the denial of 
the veteran's request to reopen his claim of entitlement to 
service connection for a low back disability.

The veteran participated in a Video Conference Hearing with 
the undersigned Veterans Law Judge on April 22, 2005.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

The veteran has raised an inextricably intertwined issue that 
has not been addressed by the agency of original 
jurisdiction.  Specifically, the veteran has claimed that 
there is clear and unmistakable error in the rating decisions 
that denied him service connection for PTSD.  Thus, both the 
claim for an earlier effective date and clear and 
unmistakable error must be addressed together on remand.  See 
Harris v. Derwinski, 1. Vet. App. 180 (1991).  These claims, 
as well as the merits of the reopened claim for service 
connection for a low back disability, are the subjects of the 
REMAND herein.


FINDINGS OF FACT

1.  The Board denied service connection for a low back 
disability in a decision issued in February 1995; the veteran 
did not appeal that denial and it is final.

2.  Evidence received since the February 1995 Board decision 
relates to an unestablished fact necessary to substantiate 
the low back claim and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's PTSD is manifested by suicidal ideation 
with a history of intent, flashbacks, nightmares, anxiety, 
sleep disturbance, withdrawal from relationships, isolation, 
depression and mood instability.


CONCLUSIONS OF LAW

1.  The criteria for the reopening of the Board's February 
1995 decision, denying service connection for a low back 
disability, are met and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West Supp. 2005); 38 C.F.R. §§ 3.156, 20.1100 
(2005).

2.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2005); 38 C.F.R. §§ 4.7, 4.130 and Diagnostic 
Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated November 1965 through September 1968; 
prior rating decisions; the veteran's contentions; VA records 
for outpatient treatment; private medical records; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992).



Whether New and Material Evidence Sufficient to Reopen a 
Claim for Service Connection for a Low Back Disability Has 
Been Received

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
Supp. 2005).  In order to reopen a claim there must be added 
to the record "new and material evidence."  See 38 U.S.C.A. § 
5108 (West Supp. 2005).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 1995 Board 
decision that denied service connection for a low back 
disability is final and may not be reopened in the absence of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7104 
(West Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  Thus, the 
veteran's claim may be reopened only if new and material 
evidence has been secured or presented since the February 
1995 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
December 2002.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of February 1995 denial of the claim, evidence of 
record included private medical records from C.A.B., M.D., VA 
outpatient treatment records dated from December 1, 1983 to 
December 29, 1983, a VA examination and lay statements.

Evidence received in the current attempt to reopen the claim 
includes additional VA outpatient treatment records and 
private medical records.  Private medical records included a 
statement from P.R.K., M.D. that indicate a possible nexus 
between the veteran's current low back disability and an 
injury in service.

The Board finds that the additional evidence is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2005).  As such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.  Id.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for a low back disability is 
reopened.  See 38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance 
is required to comply with the duty to assist.  This is 
detailed in the REMAND below.

Increased Disability Evaluation for PTSD, From 70 Percent 
Disabling

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The severity of service connected PTSD disorder is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.130.  The current 70 percent rating in 
effect for the veteran's PTSD contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Although ratings are assigned according to the manifestation 
of particular symptoms described above, the use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2005).

Since the veteran has most of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as hypervigilance, irritability, 
loss of interest, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 70 percent rating.  He is 
not, however, entitled to a 100 percent disability rating.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, sleep disturbances, 
nightmares, and hypervigilance.  He has lost interest in 
certain activities.  The veteran has demonstrated restricted 
affect upon examination.  The veteran's difficulty in 
speaking with others about his psychiatric symptoms and 
experiences is mentioned in the medical records and was 
evident during his testimony in April 2005.

The veteran does not have any of the symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
hallucinations, inappropriate behavior, deficient personal 
hygiene, disorientation or memory loss.  The medical evidence 
consistently indicates that he is well-oriented and 
articulate, with clear thinking and speech.  It has never 
been noted that his hygiene or clothing were inappropriate.  
No obsessive or ritualistic behavior has been noted.  

Although he was admitted in April 2004 for suicidal thoughts, 
this appears to have been as isolated incident for him.  On 
numerous other occasions, he has denied such thoughts, so he 
is clear not in persistent danger of hurting himself or 
anyone else.  His memory, insight and judgment have, for the 
most part, been fair to normal.  

The veteran does not have total social impairment.  He does 
have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  He has been able to maintain 
a lengthy marriage relationship despite his psychiatric 
symptoms.

The veteran's GAF scores have been in the 50s range.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The GAF scores 
support the Board's conclusion that a 100 percent rating is 
not warranted.  That is, the scores clearly show moderate to 
serious impairment in functioning, but do not reflect total 
social and occupational impairment.

The veteran's main argument is that he has total occupational 
impairment.  He apparently lost his job on August 18, 2003 
due to communication problems and customer dissatisfaction.  
It is certainly reasonable that his psychiatric symptoms 
would affect his occupational impairment, especially in 
positions involving interacting with other people.  However, 
there is no medical evidence that he is completely impaired 
occupationally because of his psychiatric symptoms - only 
that he is severely impaired.  This severe impairment is now 
recognized by the 70 percent rating already assigned.  
Therefore, a higher rating is not warranted.  The Board notes 
that the veteran is in receipt of a total disability rating 
based upon individual unemployability due to PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

With respect to reopening the low back claim, it is clear 
that sufficient evidence was developed to decide this issue 
in the veteran's favor, so any deficiencies in notice were 
not prejudicial to him.  Therefore, the following discussion 
applies only to VCAA compliance on the claim for a higher 
rating for PTSD.

After the initial grant of service connection and receipt of 
the veteran's disagreement with the initial rating, the RO 
sent a letter to the veteran in November 2003 that satisfied 
the VCAA notice requirements.  That letter told him the 
evidence must show worsening of the service-connected 
disability to warrant a higher rating.  The criteria for a 
100 percent rating were subsequently provided to him in the 
August 2004 statement of the case.  The 2003 letter told him 
that medical treatment reports showing the current extent of 
his disability would be the most helpful in considering his 
claim, and he was also advised to provide information 
concerning such treatment to the RO.  The letter told him 
what efforts VA would make on his behalf to develop the claim 
and informed him what further information and evidence was 
needed from him.  Therefore, the 2003 letter fully provided 
notice of elements (1), (2), and (3), see above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's 2003 letter did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to this claim.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, ultimately what the VCAA seeks to 
achieve, is to give the appellant notice of the elements 
outlined above.  Once that has been done-regardless of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, that was not done 
because the veteran was provided with VCAA notice on the 
claim for a higher rating after the September 2003 rating 
decision granted service connection and he disagreed with the 
assigned rating.  After the veteran submitted his notice of 
disagreement, he then had the right to receive VCAA content 
complying notice and proper subsequent VA process.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  That has been done, in this case, as discussed above.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in November 2003 
was not given prior to the first adjudication of the claim 
for service connection, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim for a higher rating was adjudicated and a SOC was 
provided to the veteran in August 2004.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  Several private 
treatment records were identified by the veteran and obtained 
by the RO.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SSOCs which informed them of the laws and 
regulations relevant to the veteran's claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
2003 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.  To this extent, and to this extent 
only, the appeal is granted.

Entitlement to an increased initial evaluation for post-
traumatic stress disorder, in excess of 70 percent disabling, 
is denied.
	(CONTINUED ON NEXT PAGE)

REMAND

Low back claim

Having reopened the claim of entitlement to service 
connection for a low back disability does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a) (West Supp. 2005).  

The veteran recently submitted a letter from Dr. P.R.K.  
However, actual treatment records from that physician are 
needed, since they would presumably contain greater detail of 
the "history of significant trauma" reported by the 
veteran.

The veteran claims, in part, that he injured his back during 
service in a motor vehicle accident in 1965.  At other times 
he states he slipped and fell during service.  He was treated 
for lumbar strain in June 1966.  As the Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  The Board notes that the veteran has not been 
provided with a VA spine examination.  This claim is remanded 
to obtain an examination to determine the nature and etiology 
of the veteran's claimed disability.

In a December 2002 statement, the veteran's brother indicated 
that the in-service motor vehicle accident occurred in New 
York when the veteran was home on leave.  He states the 
veteran was treated at Meadowbrook Hospital (now Nassau 
County Medical Center).  Attempts to obtain these records 
should be made.

PTSD effective date

During his April 2005 hearing, the veteran and his 
representative raised the issue of whether there was clear 
and unmistakable error (CUE) in the April 1998 and February 
1999 RO decisions that denied service connection for PTSD.  
Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the veteran's claim for an 
effective date for entitlement to service connection for 
PTSD, earlier than March 28, 2001, and his claim with regard 
to CUE in the April 1998 and February 1999 decisions are 
inextricably intertwined.  Cf. Crippen v. Brown, 9 Vet. App. 
413, 420 (1996) (appellant reasonably raised claim for CUE 
with the requisite specificity because he argued for an 
earlier effective date asserting that evidence compelling a 
grant of service connection was of record at the time of the 
prior final rating decisions); Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (claim for an earlier effective date 
was claim of CUE in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded 
earlier effective date, veteran must show CUE in RO decision 
disallowing higher rating).  Therefore the issue of 
entitlement to an effective date earlier than March 28, 2001 
for PTSD must be held in abeyance and remanded to the AMC to 
be addressed after initial adjudication of the CUE claim.  
See Harris, supra.

Moreover, the Board must remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA applies to the claim.  See, e.g., Huston v. Principi, 17 
Vet. App. 195 (2003) (discussing VCAA applicability to claims 
for earlier effective dates).  It cannot be said, in this 
case, that there has been sufficient compliance when the RO 
at no time sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate the earlier effective date 
claim, what his responsibilities were with respect to the 
claim, and whether VA would assist him in any manner.  See 
also Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).

Under the circumstances, the Board is persuaded that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following actions: 

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
earlier effective date for service 
connection for PTSD.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to this claim, or the low back 
claim, that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Ask the veteran to complete releases 
authorizing VA to request his treatment 
records from Dr. P.R.K. and from 
Meadowbrook Hospital (now Nassau County 
Medical Center) (date unknown).  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Obtain the veteran's medical records 
from the Atlanta VA Medical Center from 
2004 to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

4.  After receiving the above VA and 
private medical records, to the extent 
available, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and likely etiology 
of any low back disorders.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The report of the 
examination must include responses to 
each of the following items:

A.  State with specificity if the veteran 
suffers from any low back disorders and 
provide a basis for such diagnosis.

B.  If the veteran is diagnosed with 
disorders of the low back, state an 
opinion based on the examination findings 
in conjunction with the entire medical 
record, as to whether any low back 
disorders are the result of a disease, 
injury, or other incident of service.  
See June 1966 treatment for low back 
strain.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The AMC should adjudicate the issue 
of CUE in the April 1998 and February 
1999 RO decisions that denied the veteran 
entitlement to service connection for 
PTSD.

6.  Upon completion of the above, the AMC 
should readjudicate the claims.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


